Citation Nr: 1101485	
Decision Date: 01/12/11    Archive Date: 01/20/11

DOCKET NO.  07-13 483A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, 
Colorado


THE ISSUES

1.  Entitlement to a disability rating in excess of 80 percent 
for service-connected shrapnel wounds of left lower extremity 
with sciatic nerve palsy, loss of function of left foot, 
ankylosed ankle, hamstring and adductor muscle group defects with 
weakened and limited knee motion (disabilities of the left lower 
extremity).

2.  Entitlement to a disability rating in excess of 50 percent 
for service-connected left lower extremity vascular injury 
(division of superficial femoral artery/vein status post graft to 
superficial femoral artery) with arterial insufficiency and 
absent pulses and atrophic skin changes(disability of the left 
femoral artery and vein).  

3.  Entitlement to an effective date prior to July 1, 2007, for 
the grant of total disability due to individual unemployability 
(TDIU).  


REPRESENTATION

Appellant represented by:	Jeany Mark, Attorney


ATTORNEY FOR THE BOARD

Kathy Diener, Associate Counsel


INTRODUCTION

The Veteran had active service from October 1968 to December 
1969.

This matter comes before the Board of Veteran's Appeals (Board) 
on appeal from September 2005 and April 2007 rating decisions by 
the Department of Veterans Affairs (VA) Regional Office (RO) in 
Denver, Colorado.  The claim was previously before the Board in 
January 2010 and August 2010, and was remanded each time for 
additional development.  The Board is satisfied that there has 
been substantial compliance with the remand directives and the 
Board may proceed with review of the issues decided herein.  
Stegall v. West, 11 Vet. App. 268 (1998).  

In May 2007, the Veteran requested a hearing before the Board, 
and a hearing was scheduled in December 2009.  In a November 2009 
letter, the Veteran withdrew his request for a hearing.  
Accordingly, his request for a hearing is considered withdrawn, 
and the Board may proceed with review of the claims.  38 C.F.R. 
20.702(e) (2010).

A claim of clear and unmistakable evidence (CUE) in the April 
1971 rating decision that reduced the temporary total rating was 
first adjudicated in a September 2010 rating decision.  A valid 
notice of disagreement has not yet been received with respect to 
that rating, and the issue is not currently before the Board.  

The issue of entitlement to an earlier effective date for the 
grant of TDIU is addressed in the REMAND portion of the decision 
below and is REMANDED to the RO via the Appeals Management Center 
(AMC), in Washington, DC.


FINDINGS OF FACT

1.  The Veteran's service-connected disabilities of the left 
lower extremity are assigned an 80 percent rating, the maximum 
rating authorized under Diagnostic Code 8520.

2.  Prior to February 2005, the Veteran's vascular disability of 
the left leg was not manifested by total incapacity requiring bed 
or house confinement, persistent coldness of the left leg, 
ankle/brachial index of 0.5 or less, or cardiac involvement.  

3.  From February 23, 2005, the Veteran's vascular disability of 
the left leg has been manifested by pronounced limp, constant and 
severe residual pain, and arterial insufficiency ulcers.


CONCLUSIONS OF LAW

1.  There is no legal basis for the assignment of a disability 
rating in excess of 80 percent for the Veteran's left leg 
disabilities.  38 U.S.C.A. §1155 (West 2002); 38 C.F.R. §§ 4.68; 
4.124a, Diagnostic Code 8520 (2010).

2.  Prior to February 2005, the criteria for a disability rating 
in excess of 50 percent for service-connected vascular disability 
of the left leg are not met.  38 U.S.C.A. §1155 (West 2002); 38 
C.F.R. § 4.104, Diagnostic Codes 7111-7116 (1997); 38 C.F.R. 
§ 4.104, Diagnostic Codes 7111-7115 (2010).

3.  From February 23, 2005, the criteria for a disability rating 
for 100 percent for service-connected vascular disability of the 
left leg are met.  38 U.S.C.A. §1155 (West 2002); 38 C.F.R. 
§ 4.104, Diagnostic Codes 7111-7115 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Notice and Assistance

Upon receipt of a complete or substantially complete application 
for benefits and prior to an initial unfavorable decision on a 
claim by an agency of original jurisdiction, VA is required to 
notify the appellant of the information and evidence not of 
record that is necessary to substantiate the claim.  See 38 
U.S.C.A. § 5103(a); 38 C.F.R. § 3.159; Pelegrini v. Principi, 18 
Vet. App. 112 (2004); Quartuccio v. Principi, 16 Vet. App. 183 
(2002); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).  
The notice should also address the rating criteria or effective 
date provisions that are pertinent to the appellant's claim.  
Dingess v. Nicholson, 19 Vet. App. 473 (2006).

For an increased-compensation claim, section 5103(a) requires, at 
a minimum, that the Secretary (1) notify the claimant that to 
substantiate a claim, the claimant must provide, or ask the 
Secretary to obtain, medical or lay evidence demonstrating a 
worsening or increase in severity of the disability and the 
effect that worsening has on the claimant's employment; (2) 
provide examples of the types of medical and lay evidence that 
may be obtained or requested; (3) and further notify the claimant 
that "should an increase in disability be found, a disability 
rating will be determined by applying relevant [DCs]," and that 
the range of disability applied may be between 0% and 100% 
"based on the nature of the symptoms of the condition for which 
disability compensation is being sought, their severity and 
duration, and their impact upon employment."  Vazquez-Flores v. 
Peake, 22 Vet. App. 37 (2008), vacated on other grounds sub nom. 
Vazquez-Flores v. Shinseki, 580 F.3d 1270, (Fed. Cir. 2009).

The RO provided the appellant pre-adjudication notice by letters 
dated in January 2005, December 2005, and March 2006, which 
substantially complied with the notice requirements.  

The record reflects that the appellant was provided a meaningful 
opportunity to participate effectively in the processing of his 
claim such that the notice error did not affect the essential 
fairness of the adjudication now on appeal.  Moreover, the record 
shows that the appellant has been represented by a Veteran's 
Service Organization or by counsel throughout the adjudication of 
the claims.  Overton v. Nicholson, 20 Vet. App. 427 (2006).  

As discussed below, the rating criteria applicable to the 
Veteran's vascular disability were amended effective January 12, 
1998.  The Veteran was provided with notice of the earlier rating 
criteria and the 1998 revisions in the April 2007 rating decision 
which first adjudicated his vascular disability.  Both he and his 
attorney later made reference to those amendments and argued that 
it would be to the Veteran's advantage to be rated under the 
former criteria, demonstrating that they had actual knowledge of 
what was required to substantiate a higher rating.  

Thus, based on the record as a whole, the Board finds that a 
reasonable person would have understood from the information that 
VA provided to the appellant what was necessary to substantiate 
his claim, and as such, that he had a meaningful opportunity to 
participate in the adjudication of his claim such that the 
essential fairness of the adjudication was not affected.  
Vazquez-Flores, 22 Vet. App. at 49.

VA has obtained service treatment records, assisted the appellant 
in obtaining evidence, afforded the appellant physical 
examinations, and obtained medical opinions as to the etiology 
and severity of disabilities.  The Veteran reported that he 
received treatment at the Salt Lake City VA Medical Center (VAMC) 
in May 2007.  The RO requested these records, but the VAMC 
responded that the Veteran was not found in their system and 
there were no treatment records available under his name.  The 
Veteran was informed of this development and asked to provide any 
treatment records in his possession, but he was unable to locate 
the reported records.  Accordingly, VA has satisfied its duty to 
assist the Veteran in this regard.  38 U.S.C.A. § 5103A(b); 38 
C.F.R. § 3.159.  

All known and available records relevant to the issues on appeal 
have been obtained and associated with the appellant's claims 
file.  VA has substantially complied with the notice and 
assistance requirements and the appellant is not prejudiced by a 
decision on the claim at this time.


Discussion

The Veteran is seeking increased ratings for disabilities of his 
left lower extremity.  The record reflects that he received a 
grenade injury to his left leg in service.  Upon separation, he 
was awarded a temporary total rating for his disabilities until 
August 1971.  Thereafter, a 40 percent rating was assigned for 
peroneal nerve palsy with foot drop and multiple scars of the 
left knee, and a separate 20 percent rating was assigned for 
damage to the left thigh muscle, resulting in a 50 percent 
combined rating.  

In December 2004, the Veteran filed a claim for an increased 
rating for his left leg disabilities.  In a September 2005 rating 
decision, the RO closed out the separate ratings for nerve palsy 
and muscle damage and assigned a single 80 percent rating for all 
left lower extremity impairments under diagnostic code 8520.  The 
Veteran filed a notice of disagreement with the 80 percent 
rating, which was continued in an April 2007 Statement of the 
Case and an August 2008 Supplemental Statement of the Case.  He 
also filed a claim for an earlier effective date, which was 
denied in June 2006.  However, in reviewing the record, the RO 
discovered a vascular disability which had been noted during the 
April 1971 VA examination but had not been included in the 
initial post-convalescent rating.  In an April 2007 rating 
decision, service connection was granted for injury to the 
superficial femoral artery and vein, status post graft, with 
arterial insufficiency.  A 50 percent evaluation was assigned, 
effective from August 1971.  The Veteran filed a notice of 
disagreement with the 50 percent rating, which was continued in 
an August 2008 rating action.  

Factual Background

The Veteran was afforded a VA examination in April 1971.  The 
peripheral vascular injury revealed complete absence of the 
popliteal, posterior tibial, and dorsalis pedis pulses of the 
left leg.  The femoral pulse was normal on the left.  There was 
some slight bluish discoloration over the toes of the left foot, 
which was warm to the touch.  There were considerable atrophic 
skin changes and muscle changes over the lower legs.  

The Veteran was afforded an evaluation at an Army medical center 
in April 1974.  The Veteran stated that he was employed full time 
as a mechanic.  He continually wore a short leg brace and 
described dysesthetic sensations over the plantar aspect of his 
left foot.  He had daily discomfort and was unable to swim, run, 
engage in athletic activities, or walk more than one block.  On 
examination, the femoral pulse was palpable, as was the dorsalis 
pedis.  The posterior tibial pulse was not palpable.  There were 
mild atrophic changes of the skin with some brawny discoloration 
and loss of hair over the dorsum of the foot.  There was weakness 
and loss of motor power in the musculature of the left leg, and 
there was essentially no usable motor power in either extension 
or flexion of the toes.  An EMG showed partial denervation of 
both branches of the sciatic nerve, but there was objective 
evidence of vascular sufficiency and good blood flow of all 
vessels of the left leg.  

VA treatment records indicate that the Veteran complained of 
multiple leg problems in April 1980, including increasing pain, 
discoloration, and edema of the left foot and ankle.  All pulses 
in the left leg were absent except for the femoral pulse.  On 
examination, there was purple discoloration of the foot, as well 
as scabbed lesions and contractures of the toes.  The foot was 
hot to the touch.  In September 1980, the Veteran presented with 
a 1 cm. draining lesion on the dorsum of the left foot, with dry 
lesions on the medial and lateral aspects of the left ankle

The claims file contains private hospital records dated in May 
and June 1998, which reflect that the Veteran sought treatment 
for an infection in his left foot.  He reported that he 
frequently experienced stasis ulcers on his foot that went away 
with home treatment; however, at that time he had developed a 
fever and sought hospital care.  On examination, the left foot 
was swollen with a blister below the second, third, and fourth 
toes.  There was blackish discoloration in the area, which the 
Veteran stated was always present, and his foot was warm to the 
touch.  The treatment note states that "prior to this incident 
he was totally independent."  The Veteran was admitted and 
treated with intravenous antibiotics.  The Veteran's left ankle 
brachial index (ABI) was 0.77, consistent with mild arterial 
obstruction.  

The claims file contains treatment records from R.N., D.O., a 
private physician, dated between May and October 1998.  During 
this time, the Veteran was treated for cellulitis of the left 
foot due to vascular insufficiency.  Ultrasound revealed no 
evidence of deep vein thrombosis from the left inguinal region to 
the mid thigh.  There was superficial venal thrombosis involving 
the left greater saphenous vein and numerous collateral veins.  
Calf atrophy secondary to loss of neurologic innervations was 
also noted, as well as stasis dermatitis of the left ankle and 
foot.  The cellulitis was noted to be "totally resolved" in 
October 1998.  The Veteran had recurrent ulcers in August 2000 
and December 2003.  

In connection with the current claim, the Veteran was afforded a 
VA examination of his left leg disability in February 23, 2005.  
The examiner reported the Veteran's history of the injury, in 
which he was struck by an exploding grenade in the left calf and 
thigh, requiring a tourniquet to control the bleeding.  He then 
underwent a complete transection of the distal femoral artery and 
vein and numerous subsequent surgeries to revascularize the lower 
extremity.  A skin graft was also performed to cover a tissue 
defect of the calf wound.  Within a few years, the Veteran began 
developing ulcers which frequently became infected and required 
antibiotic treatment.  The Veteran reported that he had been 
hospitalized for sepsis two years earlier and had ultimately 
missed six months of work and suffered bankruptcy.  Since that 
time, his ulcers had never completely healed, and in fact his 
last course of antibiotics was only six weeks prior to the 
examination.  The Veteran complained of constant residual pain in 
his left foot, sometimes radiating into the lower leg, which is 8 
or 9 on a 10 scale.  His pain is relieved by elevation and 
medication.   

The Veteran also reported residual sciatic nerve palsy with loss 
of function of the left foot.  His ankle joint was almost 
completely rigid, and he had no functional motion.  There was no 
sensory loss associated with the nerve injury.  He had also 
developed increasing pain in the left knee, which flares up 
approximately twice a month. The pain lasts only a few minutes 
and is relieved by a position change.  The Veteran denied 
instability, but he had weakness of the knee joint function with 
stiffness and difficulty straightening it after prolonged 
sitting.  

The examiner noted that the Veteran used a cane and walked with a 
pronounced limp.  He had no problem rising from a chair, but he 
had difficulty getting onto the examination table.  On 
examination, there was a 28 by 3 cm. linear scar in the medial 
thigh, extending from the knee almost to the groin.  Associated 
with this was a 10 by 20 cm. area of soft tissue defect in the 
hamstring and adductor muscle groups, as well as a smaller 4 by 2 
cm. defect.  The scar was stable, but there were sections of 
retraction and adherence to the underlying tissue.  It was 
nontender to palpation.  On the lateral aspect of the thigh, 
there was a 7 by 3 cm. well-healed, nontender, oval scar without 
any tissue defect or instability.  On the proximal medial calf 
there was a 20 by 10 cm. oval, well-healed, nontender scar which 
was skin grafted.  On the Veteran's foot there was a 4 by 6 cm. 
area of skin breakdown on the dorsum of the forefoot consistent 
with an arterial insufficiency ulcer.  There were numerous 
smaller, almost coalescing lesions on the medial and lateral 
aspect of the hindfoot, consistent with venous stasis ulcers.  
There was significant cyanosis of all the toes which improved 
with elevation.  

There was normal sensation in the lower leg and foot except for 
the plantar surface of the foot, which was hyperaesthetic.  Motor 
function of the foot was completely absent, with no dorsiflexion, 
plantar flexion, inversion or eversion.  Range of motion of the 
ankle joint was essentially zero, with fixed ankylosis.  

On examination of the left knee joint there was no effusion.  The 
Veteran had nonpainful flexion to 140 degrees with significant 
crepitus.  Extension was limited to 20 degrees due to contracture 
of the hamstring muscle defect.  There was an additional loss of 
20 degrees extension with repetitive motion due to weakness, 
pain, fatigue, and incoordination.  There was no evidence of 
instability.  The examiner opined that the vascular conditions 
and the nerve palsy were both sustained in the same injury.  He 
stated that, due to the severe and progressive nature of the 
vascular injury, the Veteran will likely face amputation of the 
distal extremity in the near future.  

VA treatment records dated between February 2005 and March 2007 
indicate that the Veteran continued to experience problems with 
his left ankle.  He reported that he was working as a truck 
driver.  In March 2007, he was found to have stasis ulcers on the 
left foot and ankle, with red granulation tissue and painful 
motion of the toes.  The examiner noted that he would probably 
"need proximal bypass."

The Veteran was afforded a VA examination in April 2008, in which 
it was noted that there had been no changes in the scars, sciatic 
nerve palsy, or hamstring and adductor muscle defects since the 
prior examination in 2005.  There had been a worsening of the 
vascular injury with arterial and venous insufficiency 
ulcerations.  On examination, there was an ulcer on the forefoot 
consistent with an arterial insufficiency ulcer, and another on 
the lateral aspect of the hindfoot consistent with a venous 
stasis ulceration.  There was mild inflammatory erythema about 
both wounds but no purulent discharge.  The examiner was unable 
to palpate a dorsalis pedal pulse.  All five toes had dependent 
cyanosis and significant hyperpigmentation.  Range of motion in 
the ankle and knee was unchanged from the 2005 examination.  

VA outpatient treatment records dated between June 2008 and July 
2010 reflect that the Veteran continued to experience painful 
ulcers on his left foot, which did not completely heal despite 
regular treatment.  

Increased Ratings Claims

Disability ratings are based upon VA's Schedule for Rating 
Disabilities as set forth in 38 C.F.R. Part 4.  The percentage 
ratings represent as far as can practicably be determined the 
average impairment in earning capacity in civil occupations.  
38 U.S.C.A. § 1155.  The disability must be viewed in relation to 
its history.  38 C.F.R. § 4.1.  A higher evaluation shall be 
assigned where the disability picture more nearly approximates 
the criteria for the next higher evaluation. 38 C.F.R. § 4.7.
Where entitlement to compensation has already been established 
and an increase in the disability rating is at issue, the present 
level of disability is of primary importance.  Francisco v. 
Brown, 7 Vet. App. 55 (1994).  Nevertheless, where the evidence 
contains factual findings that show a change in the severity of 
symptoms during the course of the rating period on appeal, 
assignment of staged ratings would be permissible.  Hart v. 
Mansfield, 21 Vet. App. 505 (2007); Fenderson v. West, 12 Vet. 
App. 119 (1999). 

It is the policy of VA to administer the law under a broad 
interpretation, consistent with the facts in each case, with all 
reasonable doubt to be resolved in favor of the claimant.  38 
U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  When there is a question 
as to which of two disability evaluations shall be applied, the 
higher evaluation will be assigned if the disability picture 
presented more nearly approximates the criteria for that rating; 
otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.

Both the use of manifestations not resulting from service-
connected disease or injury in establishing the service-connected 
evaluation, and the evaluation of the same manifestation under 
different diagnoses are to be avoided.  38 C.F.R. § 4.14.  
Notwithstanding the above, VA is required to provide separate 
evaluations for separate manifestations of the same disability 
which are not duplicative or overlapping.  See Esteban v. Brown, 
6 Vet. App. 259 (1994).

Sciatic Nerve Palsy, Left Leg

The Veteran's left lower extremity disability is rated as 
paralysis of the sciatic nerve under Diagnostic Code 8520.  Under 
this code, mild incomplete paralysis of the sciatic nerve 
warrants a 10 percent rating.  A 20 percent rating requires 
moderate incomplete paralysis of the sciatic nerve.  A 40 percent 
rating requires moderately severe incomplete paralysis of the 
sciatic nerve.  A 60 percent rating requires severe incomplete 
paralysis with marked muscular atrophy.  An 80 percent rating 
requires complete paralysis.  When there is complete paralysis, 
the foot dangles and drops, no active movement of the muscles 
below the knee is possible, and flexion of the knee is weakened 
or (very rarely) lost.  38 C.F.R. § 4.124a, Diagnostic Code 
8520..

The 80 percent rating currently assigned for the Veteran's left 
leg disability is the highest available under this diagnostic 
code.  Accordingly, the claim for an increased rating under this 
code must be denied.  

The assignment of a particular diagnostic code depends on the 
facts of a particular case.  See Butts v. Brown, 5 Vet. App. 532, 
538 (1993).  One diagnostic code may be more appropriate than 
another based on such factors as an individual's relevant medical 
history, the current diagnosis, and demonstrated symptomatology.  
Any change in diagnostic code by a VA adjudicator must be 
specifically explained.  See Pernorio v. Derwinski, 2 Vet. App. 
625, 629 (1992).  In this case, the Board has considered whether 
another rating code would afford a higher rating.  See Tedeschi 
v. Brown, 7 Vet. App. 411, 414 (1995).  

In addition to nerve impairment, the record reflects that the 
Veteran's left leg disability includes muscle injury with 
atrophy, scarring, and limitation of motion in the knee and 
ankle.  None of the individual rating codes for these injuries 
affords a rating higher than 80 percent.  See 38 C.F.R. §§ 4.71a, 
Diagnostic Codes 5256-5274, 5276-5284; 4.73, Diagnostic Codes 
5310-5312; 4.118, Diagnostic Codes 7801-7805.  Although separate 
ratings could be assigned for each manifestation of the left leg 
disability, the combined rating may not be higher than the rating 
for amputation of the limb at the affected point, which is no 
more than 80 percent in this case.  See 38 C.F.R. § 4.68; 4.71a, 
Diagnostic Codes 5161-5167.  Therefore, a schedular disability 
rating in excess of the currently-assigned 80 percent is not 
available for the Veteran's left leg disability.  

Vascular Disability of the Left Leg

The Veteran is seeking a disability rating in excess of 50 
percent for his vascular disability of the left leg.  

During the pendency of this appeal, the applicable rating 
criteria for diseases of the arteries and veins under 38 C.F.R. 
§ 4.104 were amended effective January 12, 1998.  62 Fed. Reg. 
65,207 (Dec. 11, 1997) (codified at 38 C.F.R. Part. 4, 4.104 
(1998).  The Veteran was provided with adequate notice of the old 
and new rating criteria.  Thus, the Board may proceed with a 
decision on the merits of the Veteran's claim, with consideration 
of the original and revised regulations, without prejudice to the 
veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).

Generally, in a claim for an increased rating, where the rating 
criteria are amended during the course of the appeal, the Board 
considers both the former and the current schedular criteria.  
Should an increased rating be warranted under the revised 
criteria, that award may not be made effective before the 
effective date of the change.  See Kuzma v. Principi, 341 F.3d 
1327 (Fed. Cir. 2003); see also VAOPGCPREC 7-2003 (Nov. 19, 
2003).

Prior to January 12, 1998, the Veteran's vascular disability was 
rated under 38 C.F.R. § 4.104, Diagnostic Codes 7111 - 7116 
(1997).  Under the criteria of diagnostic code 7111, aneurysm of 
any large artery in a lower extremity is rated 60 percent if 
symptomatic.  After a graft insertion, post operative residuals 
are to be rated under the most appropriate analogous rating code, 
with a minimum rating of 20 percent.  Id., Note to Diagnostic 
Code 7111.  Diagnostic code 7113, traumatic arteriovenous 
aneurysm, affords a 60 percent rating where there is cardiac 
involvement.  Where there is no cardiac involvement but there are 
marked vascular symptoms in a lower extremity, a 50 percent 
rating is warranted.  Where there are definite vascular symptoms 
in a lower extremity, a 30 percent rating is appropriate.  Under 
codes 7114 (arteriosclerosis obliterans), 7115 (thromboangiitis 
obliterans), and 7116 (intermittent claudication), a 100 percent 
rating is warranted where there is severe disability with marked 
circulatory changes such as to produce total incapacity or to 
require house or bed confinement.  A 60 percent rating is 
warranted where there is persistent coldness of the extremity 
with claudication on minimal walking.  In well-established cases 
with intermittent claudication or recurrent episodes of 
superficial phlebitis, a 40 percent rating is applied, and a 20 
percent rating is assigned for minimal circulatory impairment 
with paresthesias, temperature changes, or occasional 
claudication.  

The evidence of record does not indicate that the Veteran has 
experienced total incapacity requiring bed or house confinement 
at any time during the rating period, nor has he been found to 
have persistent coldness of his left leg.  Thus, the rating code 
most analogous to the Veteran's vascular disability is 7113.  As, 
the evidence does not show cardiac involvement at any time during 
the rating period, the highest evaluation afforded under 
diagnostic code 7113 is 50 percent for marked vascular symptoms 
in the lower extremity.

The Board has also considered the evaluation of the Veteran's 
disabilities under the schedular revisions which took effect on 
January 12, 1998. 

Under revised Diagnostic Code 7111, aneurysm of any large artery 
is evaluated at 100 percent if symptomatic or for an indefinite 
period from the date of hospital admission for surgical 
correction.  Following surgery, a claudication on walking more 
than 100 yards, and diminished peripheral pulses or ankle/brachia 
index of 0.9 or less warrant a 20 percent rating.  Claudication 
on walking between 25 and 100 yards on a level grade at 2 miles 
per hour, and; tropic changes (thin skin, absence of hair, 
dystrophic nails) or ankle/brachial index of 0.7 or less warrant 
a 40 percent rating.  A 60 percent rating requires claudication 
on walking less than 25 yards on a level grade at 2 miles per 
hour, and; either persistent coldness of the extremity or 
ankle/brachial index of 0.5 or less.  A 100 percent rating is 
warranted for ischemic limb pain at rest, and; either deep 
ischemic ulcers or ankle/brachial index of 0.4 or less.  38 
C.F.R. § 4.104, Diagnostic Code 7111 (2010).  The ankle/brachial 
index is the ratio of the systolic blood pressure at the ankle 
(determined by Doppler study) divided by the simultaneous 
brachial artery systolic blood pressure.  The normal index is 1.0 
or greater.  Id. at Note 1.  The same rating criteria apply under 
diagnostic code 7114 (arteriosclerosis obliterans).  38 C.F.R. 
§ 4.104, Diagnostic Code 7114 (2010).  Residuals of aortic and 
large arterial bypass surgery or arterial graft are evaluated as 
arteriosclerosis obliterans.  Id., Note 2.

Applying these rating criteria to the evidence of record, the 
Board concludes that a disability rating in excess of the 
currently assigned 50 percent is not warranted prior to February 
2005.  As noted, the evidence does not show that the Veteran has 
ever experienced persistent coldness of his left extremity or 
ankle/brachial index of 0.5 or less, as required for a 60 percent 
rating.  

From February 23, 2005 (the date of the VA examination), the 
Board finds that the criteria for a 100 percent rating under 
Diagnostic Code 7114 are met.  During his VA examination in 
February 2005, the Veteran was found to have a pronounced limp, 
constant and severe residual pain in his left foot, and at least 
one large arterial insufficiency ulcer on his dorsal foot.  The 
examiner stated that the vascular injury was so severe as to 
possibly lead to amputation of the distal extremity.  Thereafter, 
the Veteran continued to present with granulated ulcers on the 
dorsal area of his foot, and he began taking medication to 
control his pain.  During the VA examination in April 2008, the 
examiner stated that the vascular disability had worsened.  The 
Board finds this level of symptomatology is consistent with a 100 
percent rating.  

In summary, the Board concludes that it is most advantageous to 
the Veteran to evaluate his vascular disability under the 
criteria of former diagnostic code 7113 in effect before January 
12, 1998, which results in a 50 percent rating through February 
2005.  Thereafter, a 100 percent rating under the current 
diagnostic code 7114 is appropriate.  In reaching this 
determination, the benefit-of-the-doubt rule has been applied. 38 
U.S.C. § 5107(b); see Ortiz v. Principi, 274 F.3d 1361 (Fed. Cir. 
2001); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Extraschedular Rating

The Veteran contends, and the evidence reflects, that his left 
leg disability has caused marked interference with his 
employment.  These contentions raise the matter of whether 
referral for extraschedular ratings under 38 C.F.R. § 3.321(b)(1) 
is warranted.  Barringer v. Peake, 22 Vet. App. 242, 243-44 
(2008).  The Veteran is currently in receipt of a total 
disability rating due to individual unemployability (TDIU), and 
he is pursuing an appeal for an earlier effective date with 
respect to that claim.  The question of entitlement to an 
extraschedular rating is subsumed within the claim for TDIU.  


ORDER

A disability rating in excess of 80 percent for disabilities of 
the left lower extremity is denied.  

Prior to February 2005, a disability rating in excess of 50 
percent for vascular disability of the left leg is denied.  

From February 23, 2005, a disability rating of 100 percent for 
vascular disability of the left leg is granted.


REMAND

An August 2008 RO decision granted TDIU, effective from July 1, 
2007.  In September 2008, the Veteran filed a notice of 
disagreement with the effective date of the award.  In this 
decision, the Board assigned a 100 percent rating for the 
vascular disability, effective February 23, 2005.  

The Veteran's attorney contacted VA in a June 2010 letter, which 
she characterized as "continuing our disagreement in the issue 
of whether clear and unmistakable error (CUE) had been committed 
in the original May 1971 rating decision.  However, as of the 
date the letter was received by VA, no decision had been rendered 
on the CUE issue, and a notice of disagreement with respect to 
that issue was premature.  The letter contends that, had the 
Veteran's vascular disability been properly rated in 1971, he 
would have been eligible for TDIU from that time.  As service 
connection for the vascular disability has been granted and a 50 
percent rating assigned from August 1971, the Veteran's combined 
ratings meet the basic requirements for TDIU under 38 C.F.R. 
§ 4.16(a) as of August 1971.  Thus, the June 2010 letter is a 
merely a restatement of the Veteran's disagreement with the 
effective date of the grant of TDIU.

The Veteran has not been provided a statement of the case in 
response to his notice of disagreement with respect to this 
issue.  A remand is therefore required for the issuance of a 
statement of the case on this issue.  See Manlincon v. West, 12 
Vet. App. 238 (1999).

Accordingly, the case is REMANDED to the RO via the Appeals 
Management Center (AMC) in Washington, DC for the following 
actions:

Issue a statement of the case to the 
appellant and his attorney on the issue of 
entitlement to an effective date prior to 
July 2007 for the grant of TDIU.  The 
Veteran should be informed of the 
requirements to perfect an appeal with 
respect to this issue.  

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).




______________________________________________
M. E. LARKIN
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


